139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lee Richard NEUMANN, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 97-56122.D.C. No. CV-97-04385-WMB.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California illiam Matthew Byrne, Jr., District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Lee Richard Neumann appeals pro se the district court's order summarily dismissing pursuant to Rule 4 of the Rules Governing Section 2254 Cases Neumann's "Complaint for Petition for Civil Writ of Habeas Corpus."   Neumann appears to claim that unidentified federal actors violated his constitutional rights by implanting a device in his ear.


3
The district court ruled that it lacked jurisdiction under 28 U.S .C. § 2254 because Neumann does not claim to be in custody pursuant to the judgment of a state or federal court and that it lacked jurisdiction under 28 U.S.C. § 2241(c) because Neumann is not attacking the legality or duration of confinement.  The district court also declined to construe the action as a civil rights action because the only named defendant is the United States against whom a civil rights action is barred by the principles of sovereign immunity.


4
We affirm for the reasons set forth in the district court's order filed June 20, 1997.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3